Citation Nr: 0410071	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from December 1968 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2002 rating decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The RO 
confirmed and continued a noncompensable (i.e., 0 percent) 
evaluation for left ear hearing loss and a 10 percent evaluation 
for tinnitus.  

The veteran submitted a notice of disagreement (NOD) in June 2002 
contesting the RO's disposition of his claims for increased 
ratings for both the left ear hearing loss and tinnitus.  And the 
July 2002 statement of the case (SOC) addressed both of these 
claims.  But the veteran's substantive appeal (VA Form 9), 
received later in July 2002, only concerned the rating for his 
left ear hearing loss.  There was no mention of his tinnitus.  
Consequently, since he did not perfect an appeal concerning that 
claim, it is not before the Board.  38 C.F.R. § 20.200 (2003).

In a statement accompanying his substantive appeal, the veteran 
stated that the evidence in its totality would demonstrate that 
hearing loss affecting both of his ears had its onset during 
military service.  His statement suggest he may be seeking service 
connection for right ear hearing loss.  This additional issue, 
however, has not been developed or certified for appellate review 
by the Board.  Accordingly, it is referred to the RO for 
appropriate development and consideration.  

For the reasons explained below, the case is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not required to 
provide assistance if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA also 
requires that VA notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA will 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The claims file does not contain a VCAA letter from the RO to the 
veteran clearly specifying the type of evidence needed to 
substantiate his claim for an increased rating for left ear 
hearing loss or clearly delineating whose specific responsibility-
his or VA's, it is for obtaining this supporting evidence.  See 
Quartuccio and Charles, supra.  And this must be done before 
deciding his appeal.

Further, the Board notes that the veteran was last afforded an 
examination, specifically for the purpose of rating his service-
connected left ear hearing loss, in December 2000, several years 
ago, and he claims increased symptomatology during the years 
since.  So he should be reexamined.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  


Accordingly, this case is REMANDED to the RO for the following 
development and consideration:  

1.  Prior to any further adjudication of the claim at issue, 
review the claims file and ensure that all VCAA notice obligations 
have been complied with in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other applicable legal 
precedent.  Compliance requires that the veteran be notified, by 
letter, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate his 
claim.  A general form letter, prepared by the RO, not 
specifically addressing the claim at issue, is unacceptable.  The 
RO also must indicate which portion of the information and 
evidence, if any, is to be provided by him, and which portion, if 
any, the Secretary will attempt to obtain on his behalf.  Also ask 
that he submit any relevant evidence in his possession.

2.  The RO should ask the veteran to identify all private medical 
providers who have treated him for his service-connected left ear 
hearing loss since October 1999.  After securing any necessary 
release, obtain the treatment records he identifies.  Also, obtain 
any VA treatment records since August 2000.  Obtain all indicated 
records that are not already included in the claims file.

3.  Thereafter, schedule the veteran for a VA audiologic 
examination to determine the current severity of his left ear 
hearing loss.  The examination should include a review of his 
history and current complaints, as well as a comprehensive 
clinical evaluation.  

The claims folder and a copy of this REMAND must be made available 
for the examiner's review of the veteran's pertinent medical 
history.  

4.  Review the report of the VA examination to ensure it provides 
the information requested to rate the disability at issue.  If 
not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claim for a higher rating for 
his left ear hearing loss in light of any additional evidence 
obtained.  If the claim remains denied, send him and his 
representative a supplemental statement of the case (SSOC) and 
give them an opportunity to respond before returning the appeal to 
the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





